DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 
	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8-10 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Kusumoto (USpgpub 20180080543).
Regarding claim 8, Kusumoto discloses a strain wave gearing device comprising: a rigid internally toothed gear (2); a flexible externally toothed gear (3); and a wave generator (4), the wave generator being provided with a rigid plug (41) and a wave generator bearing (42), and the wave generator bearing being mounted between a non-circular external peripheral surface of the plug and an internal peripheral surface of the externally toothed gear (evident in the figures, common structure in the art of wave bearings), wherein the internal peripheral surface of the externally toothed gear includes a first internal peripheral surface portion and a second internal peripheral surface portion (these portions could be readily and arbitrarily defined on the surface of 3), the first internal peripheral surface portion includes at least an outer-race-contacting internal peripheral surface portion that comes into contact with an outer-race external peripheral surface of anAmendment and ReplyAttorney Docket No. 1030673-001025Application No. 17/282,055 Page 6outer race of the wave generator bearing (portion of 3 that is contact with the bearing), and the second internal peripheral surface portion is adjacent to the first internal peripheral surface portion along a direction of a center axis (portion outside of this first internal surface portion), wherein lubricant-guiding grooves (312, 425) for guiding a lubricant toward the first internal peripheral surface portion are formed in the second internal peripheral surface portion (fig.5), the lubricant-guiding grooves having a width and a depth and being formed at intervals sufficient to guide lubricant to the first internal peripheral surface portion (the grooves are capable of guiding lubrication absent any particular depth, in addition the depth and width of the grooves are designed in the micron range with pitches in the micron ranges, see paragraph 77 and 78, in addition lubricant would naturally be disposed between the surfaces as is common knowledge in the field for minimizing fretting), and wherein lubricant-holding grooves for holding the lubricant are formed in both of the first internal peripheral surface portion of the externally toothed gear and the outer-race external peripheral surface of the wave generator bearing (as evident in fig.5, fig.6, formed in both surfaces), the lubricant-holding grooves having a width and a depth and being formed at intervals sufficient to hold lubricant between the first internal peripheral surface portion and the outer-race external peripheral surface of an outer race of the wave generator bearing (the grooves are capable of guiding lubrication absent any particular depth, in addition the depth and width of the grooves are designed in the micron range with pitches in the micron ranges, see paragraph 77 and 78; in addition lubricant would naturally be disposed between the surfaces as is common knowledge in the field for minimizing fretting), and wherein the lubricant-guiding grooves are formed in the second internal peripheral surface portion over an entire surface thereof (seen in fig.5, the guiding grooves extend over the entire surface), wherein, in the first internal peripheral surface portion, first grooved portions in which the lubricant-holding grooves are formed and first non-grooved portions in which the lubricant- holding grooves are not formed are alternately formed along either a circumferential direction of the first internal peripheral surface portion or the direction of the center axis (the areas between grooves 425 or in other words raised portions 426 or 313 would read on non-grooved portions; Note applicant has not qualified the structure of the non-grooved portions), wherein, in the outer-race external peripheral surface, second grooved portions in which the lubricant-holding grooves are formed and second non-grooved portions in which the lubricant-holding grooves are not formed are alternately formed along either a circumferential direction of the outer-race external peripheral surface or a width direction thereof (the areas between grooves 425 or in other words raised portions 426 or 313 would read on non-grooved portions; Note applicant has not qualified the structure of the non-grooved portions).  
Regarding claim 9, Kusumoto discloses the strain wave gearing device according to claim 8,Amendment and Reply Attorney Docket No. 1030673-001025Application No. 17/282,055 Page 7 wherein the lubricant-guiding grooves are either one of: 20grooves extending linearly, curvedly or corrugated along the direction of the center axis; grooves extending linearly, curvedly or corrugated along the circumferential direction of the internal peripheral surface of the externally toothed gear; 25grooves extending linearly, curvedly or corrugated along a direction inclined relative to a direction along the center axis; grooves in helical form; and 22grooves in a meshed pattern (as shown in figures 5-14, the grooves could have various configurations, at least one of reads on the claim).  
Regarding claim 10, Kusumoto discloses the strain wave gearing device according to claim 8, wherein the lubricant-holding grooves are either one of: grooves extending linearly, curvedly or corrugated along the center axis; grooves extending linearly, curvedly or corrugated along 20the circumferential direction of the internal peripheral surface of the externally toothed gear; grooves extending linearly, curvedly or corrugated along a direction inclined relative to a direction along the center axis; 25grooves in helical form; and grooves in a meshed pattern (as shown in figures 5-14, the grooves could have various configurations, at least one of reads on the claim).   

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kusumoto (USpgpub 20180080543) in view of Zhong et al. (USP 10612595).
Regarding claim 1, Kusumoto discloses a strain wave gearing device comprising: a rigid internally toothed gear (2); a flexible externally 5toothed gear (3); and a wave generator (4), the wave generator being provided with a rigid plug (41) and a wave generator bearing (42), and the wave generator bearing being mounted between a non-circular external peripheral surface of the plug and an internal peripheral surface of the externally toothed gear (evident in figures), 10wherein the internal peripheral surface of the externally toothed gear includes a first internal peripheral surface portion and a second internal peripheral surface portion (these portions could be readily and arbitrarily defined on the surface of 3), the first internal peripheral surface portion includes at least an outer-race-contacting internal peripheral surface portion that 15comes into contact with an outer-race external peripheral surface of an outer race of the wave generator bearing (portion of 3 that is contact with the bearing), and the second internal peripheral surface portion is adjacent to the first internal peripheral surface portion along a direction of a center axis (portion outside of this first internal surface portion), 20wherein lubricant-guiding grooves (312, 425) for guiding a lubricant toward the first internal peripheral surface portion are formed in the second internal peripheral surface portion (fig.5), the lubricant-guiding grooves having a width and a depth and being formed at 25intervals sufficient to guide lubricant to the first internal peripheral surface portion (the grooves are capable of guiding lubrication absent any particular depth, in addition the depth and width of the grooves are designed in the micron range with pitches in the micron ranges, see paragraph 77 and 78), and wherein lubricant-holding grooves (312, 425) for holding the lubricant are formed in one of the first internal peripheral surface portion of the externally toothed gear and 21the outer-race external peripheral surface of the wave generator bearing (seen in fig.5, fig.6), the lubricant-holding grooves having a width and a depth and being formed at intervals sufficient to hold lubricant between the first internal peripheral surface portion and the outer race external peripheral surface of an outer race of the wave generator bearing (the grooves are within the ranges disclosed and thus are capable of holding lubricant in the manner intended), wherein the lubricant guiding grooves are formed in the second internal peripheral surface portion over an entire surface thereof (the guiding grooves 321 are formed over the entire surface as evident in fig.5).
Kusumoto fails to explicitly disclose that the other of the first internal peripheral surface portion and the outer race external peripheral surface are a non-grooved surface.
Zhong et al. teaches the concept of providing a surface on either a internal peripheral surface of a bearing holding element or the outer race external surface of a bearing with a non-grooved surface to compliment the grooved surface on the other of the peripheral surface. Zhong et al. explicitly teaches this arrangement for reducing fretting and wear, col.3, lines 36-40, and in order to provide a cost effective solution for addressing fretting and wear, as per the background. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modified one of the internal peripheral surface or the outer race external surface in Kusumoto to be non-grooved, as per the teachings in Zhong, for the purpose of reducing fretting and wear, col.3, lines 36-40, and in order to provide a cost effective solution for addressing fretting and wear, as per the background. In addition, this arrangement would provide the predictable result of being more cost-effective there is no need to manufacture the grooved portion in the other surface and time will be saved as well.
Regarding claim 3, Kusumoto discloses the strain wave gearing device according to claim 2, wherein the lubricant-guiding grooves are either one of: 20grooves extending linearly, curvedly or corrugated along the direction of the center axis; grooves extending linearly, curvedly or corrugated along the circumferential direction of the internal peripheral surface of the externally toothed gear; 25grooves extending linearly, curvedly or corrugated along a direction inclined relative to a direction along the center axis; grooves in helical form; and 22grooves in a meshed pattern (as shown in figures 5-14, the grooves could have various configurations, at least one of reads on the claim).  
Regarding claim 4, Kusuomoto discloses the strain wave gearing device according to claim 1, wherein the lubricant-holding grooves are formed in the 5first internal peripheral surface portion, and wherein the lubricant-holding grooves are formed over an entire surface of the first internal peripheral surface portion, or grooved portions in which the lubricant-holding grooves 10are formed and non-grooved portions in which the lubricant- holding grooves are not formed are alternately formed along either a circumferential direction of the first internal peripheral surface portion or the direction of the center axis (as seen in fig.5, the grooves are formed along the surface portions and alternate between grooved 312 and non-grooved 313). 
Regarding claim 5, Kusuomoto discloses15 the strain wave gearing device according to claim 4, wherein the lubricant-holding grooves are either one of: grooves extending linearly, curvedly or corrugated along the center axis; grooves extending linearly, curvedly or corrugated along 20the circumferential direction of the internal peripheral surface of the externally toothed gear; grooves extending linearly, curvedly or corrugated along a direction inclined relative to a direction along the center axis; 25grooves in helical form; and grooves in a meshed pattern (as shown in figures 5-14, the grooves could have various configurations, at least one of reads on the claim).   
Regarding claim 6 Kusumoto discloses the strain wave gearing device according to claim 1, 23wherein the lubricant-holding grooves are formed in the outer-race external peripheral surface (seen in fig.6), and wherein the lubricant-holding grooves are formed over an entire surface of the outer-race external peripheral surface, or 5grooved portions in which the lubricant-holding grooves are formed and non-grooved portions in which the lubricant- holding grooves are not formed are alternately formed along either a circumferential direction of the outer-race external peripheral surface or a width direction thereof (as seen in fig.6, the grooves are formed along the surface portions and alternate between grooved 425 and non-grooved 426).
Regarding claim 7, Kusumoto discloses the strain wave gearing device according to claim 6, wherein the lubricant-holding grooves are either one of: grooves extending linearly, curvedly or corrugated along the width direction of the outer-race external peripheral 15surface; grooves extending linearly, curvedly or corrugated along the circumferential direction of the outer-race external peripheral surface; grooves extending linearly, curvedly or corrugated along a 20direction inclined relative to both the circumferential direction and the width direction; grooves in helical form; and grooves in a meshed pattern (various configurations are disclosed, but at least one reads on this claim as evident in the figures).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. A new grounds has been added to address the added concept of only forming the lubricant grooves on one of the surfaces.
Applicant's arguments filed 08/08/2022 have been fully considered but they are not persuasive. As to newly added claim 8 and Applicants remarks, the prior art still reads on the claim given its broadest and most reasonable interpretation. As noted above, Kusumoto discloses both grooved and non-grooved portions. Note that the non-grooved portions as claimed are not qualified structurally in any way and as such, the simple raised regions 313, 426 in Kusumoto could read on these. In addition, it is clear from fig.8 that there would be a similar alternating pattern which reads on the claimed language.
	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS C DIAZ whose telephone number is (571)270-5461. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS C DIAZ/Primary Examiner, Art Unit 3656